Citation Nr: 1013104	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  07-24 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from June 1965 to June 1967.  The Veteran also had 
subsequent service in the California National Guard, which 
predominantly consisted of monthly periods of inactive duty 
training (INACDUTRA).

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of an August 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which denied the Veteran's 
service-connection claims for hearing loss, tinnitus, a left 
shoulder disability, and a neck disability.  

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge (VLJ) at the 
Los Angeles RO in May 2009.  A transcript of the hearing has 
been associated with the Veteran's VA claims folder.

At the May 2009 hearing, the Veteran submitted additional 
evidence directly to the Board, accompanied by a written 
waiver of consideration of such evidence by the agency of 
original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 
(2009).

Also at the May 2009 hearing, the undersigned VLJ afforded 
the Veteran a 60 day continuance so that he may obtain and 
submit additional private treatment records.  The record 
reflects that additional evidence has been received and 
associated with the record.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  

REMAND

After having carefully considered the matter, and for 
reasons expressed immediately below, the Board believes that 
the issues currently on appeal must be remanded for further 
evidentiary development.  

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

Reason for remand

VA audiological examination

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002);        38 C.F.R. § 
3.303 (2009).  

In order for service connection to be granted on a direct 
basis, three elements must be present: (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability 
based on hearing loss is governed by 38 C.F.R. § 3.385 
(2009).  For the purposes of applying the laws administered 
by VA, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2009).

In this case, the Veteran contends that he currently has 
bilateral hearing loss and tinnitus disabilities that are 
related to in-service exposure to acoustic trauma.  More 
specifically, the Veteran asserts that he was exposed to 
loud noises from mortar fire and truck engines in 
performance of his duties as a mortar man while serving in 
the National Guard.  See the May 2009 hearing transcript, 
page 4.  The Board finds no reason to doubt this assertion, 
as the Veteran is competent to testify as to observable 
events and symptomatology.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  Crucially, there is no evidence of record 
contradicting his testimony.  Accordingly, for purposes of 
this decision, in-service acoustic trauma to the ears is 
conceded as to both issues.

Similarly, with respect to the Veteran's tinnitus claim, the 
Board notes that tinnitus is, by definition "a noise in the 
ears, such as ringing, buzzing, roaring, or clicking.  It is 
usually subjective in type."  See Dorland's Illustrated 
Medical Dictionary, 1914 (30th ed. 2003).  Because tinnitus 
is "subjective," its existence is generally determined by 
whether or not the veteran claims to experience it.  For VA 
purposes, tinnitus has been specifically found to be a 
disorder with symptoms that can be identified through lay 
observation alone.  See Charles v. Principi, 16 Vet. App. 
370 (2002).  In that connection, the Board finds no reason 
to doubt that the Veteran currently experiences ringing in 
his ears.

Crucially however, the record is unclear as to whether the 
Veteran has a current hearing loss disability for VA 
purposes.  Additionally, there is no medical evidence of 
record indicating whether the Veteran's tinnitus or any 
diagnosed hearing loss is related to his in-service acoustic 
trauma.  

Although the Veteran has submitted a March 2006 Hearing 
Evaluation Report in support of his claim, the report is 
inadequate for rating purposes, as it does not identify the 
Veteran's hearing loss thresholds in dBs for each of the 
required frequency levels as designated in 38 C.F.R. 
§ 3.385.  Rather, the report only identifies average 
thresholds of 23 and 30 dB for the Veteran's right and left 
ear respectively.  These averages appear to have been 
calculated by averaging three unidentified threshold scores 
at three unidentified frequency levels.  Indeed, the March 
2006 report lacks sufficient specificity to determine 
whether the Veteran has hearing loss for VA purposes.  

The Board adds that it is precluded from interpreting the 
graphical representation in the March 2006 audiometric 
report to determine on its own the Veteran's hearing level 
in decibels at each frequency.  See Kelly v. Brown, 7 Vet. 
App. 471, 474 (1995) [the Board may not interpret graphical 
representations of audiometric data].  

Accordingly, this case presents certain medical questions 
which cannot be answered by the Board.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions].  These questions concern whether 
hearing loss for VA purposes currently exists, and whether 
relationships exist between the Veteran's current tinnitus, 
and hearing loss, if any, and his above-described in-service 
acoustic trauma.  Questions of etiology must be addressed by 
an appropriately qualified physician.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); 38 C.F.R. § 3.159(c)(4) 
(2009) [a medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].  
Accordingly, the claims must be remanded so that a VA 
physical examination can be obtained.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for a left shoulder 
disability.

Reasons for remand

Additional records

In a March 2009 statement, the Veteran's representative 
specifically requested that the VA attempt to obtain the 
Veteran's National Guard records.  See the March 17, 2009 VA 
Form 646.  Indeed, with the exception of the records 
discussed below, the Veteran's National Guard service 
records [both medical and personnel] are not currently 
associated with the claims folder, and an attempt should be 
made to obtain them.  

Additionally, it appears that the Veteran received treatment 
for neck pain at the VA Medical Center in Los Angeles on 
July 13, 2009.  At that time, the Veteran's physician 
ordered x-rays and an MRI to evaluate the Veteran's neck.  
It is unclear as to whether these tests were administered, 
as no subsequent VA treatment reports are currently of 
record.  As such, an inquiry should be made as to whether 
additional VA treatment records are available subsequent to 
July 13, 2009 [to include radiological and MRI reports of 
the Veteran's neck].  If existing, such records should be 
associated with the Veteran's VA claims folder.  See 38 
U.S.C.A.             § 5103A (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

VA physical examination

As noted above, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).

Pertinently, the term "active service" includes service 
performed on active duty, on any period of any period of 
inactive duty for training [INACDUTRA] during which the 
individual concerned was disabled or died from an injury 
[but not disease] incurred or aggravated in line of duty or 
from an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident occurring during such training.             
38 U.S.C.A. § 101(24) (West 2002).

The Veteran has not been diagnosed with any current neck or 
left shoulder disability.  However, a recent VA treatment 
report pertinently noted that the Veteran had neck pain 
following a motor vehicle accident in 1981, while serving on 
INACDUTRA in the California National Guard.  See the 
Veteran's July 13, 2009 VA Primary Care Note.  

Indeed, service records submitted by the Veteran clearly 
demonstrate that his jeep was rear ended during a period of 
INACDUTRA on January 11, 1981, and that he sustained a soft 
tissue injury.  The records also demonstrate that the 
Veteran received treatment for neck pain just three days 
following the accident.                     See the 
Veteran's January 11, 1981 Statement of Medical Examination 
and Duty Status; see also the Veteran's January 14, 1981 
Emergency Care and Treatment Record.  The Veteran has 
recently testified that he was flipped over his shoulder 
when he was rear ended, and that he has had neck and left 
shoulder pain continuously since the accident.  See the May 
2009 hearing transcript, pages 5, 10, and 18.  

The Veteran specifically contends that he has current neck 
and left shoulder disabilities that are directly related to 
injuries he sustained in the January 1981 motor vehicle 
accident.  However, as above, no medical evidence of record 
addresses the current nature and etiology of the Veteran's 
claimed disabilities.  Questions of etiology must be 
addressed by an appropriately qualified physician.  See 
Charles, supra; McLendon, supra.  Accordingly, these claims 
must also be remanded to obtain a VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  VBA should contact the Veteran and 
request that he identify any additional 
medical treatment he has received for his 
hearing loss, tinnitus, neck or left 
shoulder.  VBA should take appropriate 
steps to secure copies of any such 
treatment reports identified by the 
Veteran which are not in the record on 
appeal, to include any VA treatment 
records dated after July 13, 2009.  
Efforts to obtain these records should 
also be memorialized in the Veteran's VA 
claims folder.

2.  VBA should also contact the Veteran 
and request that he identify the dates of 
his service while a member of the 
California National Guard.  VBA should 
take appropriate steps to secure copies of 
the Veteran's National Guard treatment and 
personnel records, if available.  Efforts 
to obtain these records should also be 
memorialized in the Veteran's VA claims 
folder.

3.  VBA should then schedule the Veteran 
for a VA audiological examination to 
determine the existence and etiology of 
any current bilateral hearing loss and 
tinnitus. The Veteran's claims folder and 
a copy of this Remand should be made 
available to, and should be reviewed by 
the examiner.  After examination of the 
Veteran and review of all pertinent 
medical records, the examiner should 
provide an opinion with supporting 
rationale as to the following questions: 

(a).  Does the Veteran currently have 
hearing loss for VA purposes, as 
specified in 38 C.F.R. § 3.385 above? 

(b).  If so, is it as likely as not 
that the Veteran's hearing loss 
disability is related to his in-service 
acoustic trauma?   

(c).  Is it as likely as not that the 
Veteran has tinnitus that is related to 
his in-service acoustic trauma?  

A report should be prepared and associated 
with the  Veteran's VA claims folder.  The 
examiner is requested     
 to cite to the relevant evidence 
considered in providing  
 the opinion.  

4.  VBA should also schedule the Veteran 
for a physical examination to determine 
the existence and etiology of any neck or 
left shoulder disability.  As above, the 
Veteran's VA claims folder and a copy of 
this Remand should be made available to, 
and should be reviewed by the examiner.  
After examination of the Veteran and 
review of all pertinent medical records, 
the examiner should provide an opinion 
with supporting rationale as to the 
following questions:
	
	(a).  Is it as likely as not that the 
Veteran has a current 
neck disability that is related to the 
Veteran's in-service motor vehicle 
accident?

(b).  Is it as likely as not that the 
Veteran has a current left shoulder 
disability that is related to the 
Veteran's in-service motor vehicle 
accident? 

A report should be prepared and associated 
with the Veteran's VA claims folder.  The 
examiner is requested to provide the basis 
for all opinions reached.
        
        5.  Following the completion of the 
foregoing, and 
after undertaking any other development it 
deems necessary, the VBA should 
readjudicate the Veteran's service-
connection claims.  If the claims are 
denied, VBA should provide the Veteran 
with a supplemental statement of the case 
(SSOC) which includes all evidence 
received since the issuance of the 
statement of the case in July 2007 and 
allow an appropriate period of time for 
response.  Thereafter, the claims folder 
should be returned to the Board for 
further appellate review, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


